 1   SINGER CASHMAN LLP                           SQUIRE PATTON BOGGS (US) LLP
       Adam Cashman (Bar No. 255063)                Mark C. Dosker (Bar No. 114789)
 2     acashman@singercashman.com                   mark.dosker@squirepb.com
       Doug Tilley (Bar No. 265997)                 Elliott J. Joh (Bar No. 264927)
 3     dtilley@singercashman.com                    elliott.joh@squirepb.com
     601 Montgomery Street, Suite 1950            275 Battery Street, Suite 2600
 4   San Francisco, California 94111              San Francisco, California 94111
     Telephone:     (415) 500-6080                Telephone:       (415) 954-0200
 5   Facsimile:     (415) 500-6080                Facsimile:       (415) 393-9887
     Attorneys for Eventbrite, Inc.               Attorneys for Defendants Fab Loranger,
 6                                                Taurus Investment Group Inc., Taurus Site
                                                  Services Inc., and Taurus Projects Group Inc.
 7

 8

 9                              UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN COUNTY OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION
12   EVENTBRITE, INC., a Delaware corporation,    CASE NO. 3:19-CV-04083-RS
13                Plaintiff,                      STIPULATED REQUEST UNDER CIV.
                                                  L.R. 6-2(A) FOR ORDER FURTHER
14   v.                                           MODIFYING DEADLINE FOR
                                                  SUPPLEMENTAL BRIEFING ON
15   FAB LORANGER, an individual; TAURUS          DEFENDANTS’ MOTION TO DISMISS
     INVESTMENT GROUP INC., a Canadian            AND CONTINUING CASE
16   corporation; TAURUS PROJECTS GROUP           MANAGEMENT CONFERENCE AND
     INC., a Canadian corporation; TAURUS SITE    ASSOCIATED DEADLINES;
17   SERVICES INC., a Canadian corporation; and   STIPULATION FOR JURISDICTIONAL
     DOES 1 THROUGH 10, inclusive,                DISCOVERY AS MODIFIED BY THE
18                                                COURT
                  Defendants.
19                                                Related Case: 3:19-CV-04084-RS
20

21

22

23

24

25

26

27

28
 1          By and through their undersigned counsel of record, Plaintiff Eventbrite, Inc. (“Eventbrite”)

 2   and Defendants Fab Loranger (“Mr. Loranger”), Taurus Investment Group Inc., Taurus Site Services

 3   Inc., and Taurus Projects Group Inc. (collectively, “Defendants” and, together with Eventbrite, the

 4   “Parties”), pursuant to Civ. L.R. 6-2(a) and 7-12, hereby submit this Stipulated Request for Order

 5   further modifying the Parties’ current deadline to submit supplemental briefing concerning Defendants’

 6   motion to dismiss and to continue the Case Management Conference currently scheduled for May 28,

 7   2020, and Stipulation for jurisdictional discovery:

 8          WHEREAS, on October 10, 2019, Defendants moved to dismiss Eventbrite’s First Amended

 9   Complaint for lack of personal jurisdiction, improper venue, and forum non conveniens (see Dkt. No.

10   38, Defendants’ “Motion”);

11          WHEREAS, after reviewing Eventbrite’s Opposition to the Motion and Defendants’ Reply in

12   support of the same (see Dkt. Nos. 44, 47), and convening a hearing on November 14, 2019 to receive

13   additional argument (see Dkt. No. 48), on November 19, 2019, the Court entered an Order (a) denying

14   Defendants’ Motion as to Mr. Loranger; (b) staying for 75 days Defendants’ Motion as to the Taurus

15   Defendants; (c) authorizing Eventbrite to take written and testimonial jurisdictional discovery; and

16   (d) setting a February 3, 2020 deadline for the Parties to submit any supplemental briefing concerning

17   Defendants’ Motion (see Dkt. No. 52);

18          WHEREAS, on November 27, 2019, Eventbrite served jurisdictional discovery requests on

19   Defendants;

20          WHEREAS, on December 17, 2019, the Court set a Case Management Conference for February

21   27, 2020, and related additional deadlines (see Dkt. No. 55);

22          WHEREAS, the Parties previously agreed to conduct a private mediation before Randall Wulff

23   on March 31, 2020. Accordingly, on January 8, 2020, the Parties submitted to the Court a Stipulation

24   to modify the case calendar in order to facilitate such mediation (see Dkt. No. 58 (the “First

25   Stipulation”);

26          WHEREAS, on January 8, 2020, the Court approved the First Stipulation and entered an Order

27   modifying the case calendar as requested by the Parties (see Dkt. Nos. 59, 60);

28
                                                       -2-
       STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY
 1          WHEREAS, due to the outbreak of COVID-19 and the travel, social, and other restrictions

 2   imposed in light of the same, the Parties agreed to reschedule mediation for June 9, 2020;

 3          WHEREAS, to facilitate potential out-of-court resolution, the Parties have agreed to defer until

 4   after the rescheduled mediation Defendants’ deadlines to respond to Eventbrite’s jurisdictional

 5   discovery requests; depositions pursuant to the Court’s November 19, 2019 Order and October 25,

 6   2019 Order granting Eventbrite’s Motion for Preliminary Injunction; further briefing on Defendants’

 7   Motion; and other case action items.

 8          IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

 9          1.      In the event mediation fails to resolve the case, Defendants shall respond to Eventbrite’s

10   jurisdictional discovery requests and, subject to any objections they may assert, serve all documents

11   and information responsive to such requests, on or before June 26, 2020;

12          2.      To the extent Eventbrite perceives any deficiencies or defects in Defendants’ written

13   responses to Eventbrite’s jurisdictional discovery requests and associated document productions, the

14   Parties shall meet and confer promptly in order to avoid motion practice or narrow issues requiring the

15   Court’s intervention. To the extent the Parties agree that supplemental written responses and/or

16   document productions are warranted, Defendants shall provide any such supplemental written

17   responses and/or document productions by July 10, 2020;

18          3.      In the event the Parties are unable to resolve any issues relating to Defendants’ responses

19   to Eventbrite’s jurisdictional discovery requests and associated document productions, Eventbrite shall

20   file appropriate motion(s) to compel on or before July 17, 2020. Defendants’ opposition(s) to such

21   motion(s) shall be filed on or before July 24, 2020. Eventbrite’s reply(ies) to such opposition(s) shall

22   be filed on or before July 31, 2020. The Parties will work with Court staff in order to facilitate an

23   expedited hearing on any motion(s) filed under this Paragraph.

24          4.      In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

25   responses from Defendants, unless otherwise agreed in writing by the Parties, Mr. Loranger will appear

26   for deposition in San Francisco, California between July 17 and July 24, 2020, to testify as required

27   under the Court’s Orders dated October 25, 2019 and November 19, 2019. In the event that Eventbrite

28   files any motion(s) to compel further responses, unless otherwise agreed in writing by the Parties, Mr.
                                                        -3-
       STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY
 1   Loranger will appear for deposition in San Francisco, California 14 days after the latter of (a) the

 2   Court’s Order resolving the last outstanding such motion, or (b) the latest compliance date set by the

 3   Court for service by Defendants of supplemental responses;

 4          5.      In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

 5   responses from Defendants, unless otherwise agreed in writing by the Parties, the witness(es)

 6   designated to testify on behalf of each Taurus Defendant pursuant to Fed. R. Civ. P. 30(b)(6) will

 7   appear for deposition in San Francisco, California between July 17 and July 24, 2020, to testify as

 8   required under the Court’s November 14, 2019 Order. In the event that Eventbrite files any motion(s)

 9   to compel further responses, unless otherwise agreed in writing by the Parties, the witness(es)

10   designated to testify on behalf of each Taurus Defendant pursuant to Fed. R. Civ. P. 30(b)(6) will

11   appear for deposition in San Francisco, California 14 days after the latter of (a) the Court’s Order

12   resolving the last outstanding such motion, or (b) the latest compliance date set by the Court for service

13   by Defendants of supplemental responses. Unless otherwise agreed in writing by the Parties, Eventbrite

14   shall serve Topics for such depositions of the Taurus Defendants on or before July 3, 2020;

15          6.      In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

16   responses from Defendants, unless otherwise agreed in writing by the Parties, any additional

17   depositions noticed by Eventbrite under the Court’s Orders dated October 25, 2019 and November 19,

18   2019 shall be completed on or before August 7, 2020. In the event that Eventbrite files any motion(s)

19   to compel further responses, unless otherwise agreed in writing by the Parties, any additional

20   depositions noticed by Eventbrite under the Court’s Orders dated October 25, 2019 and November 19,

21   2019 shall be completed within 21 days of the latter of (a) the Court’s Order resolving the last

22   outstanding such motion, or (b) the latest compliance date set by the Court for service by Defendants

23   of supplemental responses;

24          7.      In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

25   responses from Defendants, unless otherwise ordered by the Court, the Parties may submit up to ten

26   pages of supplemental briefing in support of or opposition to the Taurus Defendants’ motion to dismiss

27   for lack of personal jurisdiction, improper venue, and forum non conveniens on or before August 21,

28   2020 (see Dkt. No. 38). In the event that Eventbrite files any motion(s) to compel further responses,
                                                        -4-
       STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY
 1   unless otherwise agreed in writing by the Parties or ordered by the Court, any supplemental briefing in

 2   support of or opposition to the Taurus Defendants’ motion to dismiss shall be submitted on or before

 3   30 days after the latter of (a) the Court’s Order resolving the last outstanding such motion, or (b) the

 4   latest compliance date set by the Court for service by Defendants of supplemental responses; and

 5           8.      Unless otherwise agreed in writing by the Parties, the Parties shall complete their

 6   discovery conference under Fed. R. Civ. P. 26(f) on or before June 24, 2020.

 7           9.      The Case Management Conference currently scheduled for May 28, 2020 shall be

 8   continued to September 24, 2020 at 10:00 am in Courtroom 3, 17th Floor, San Francisco. Case

 9   Management Statement due September 17, 2020.

10           10.     In the event mediation is canceled, the Parties shall meet and confer regarding the
11   deadlines set forth above and shall submit a revised schedule to the Court within seven business days
12   of the cancellation of mediation.
13           Pursuant to Civ. L.R. 6-2(a), the Parties advise that there have been the following previous time
14   modifications, whether by stipulation or Order of the Court: (1) a stipulation to extend Defendants’
15   time to respond to Eventbrite’s First Amended Complaint; (2) a stipulation modifying the briefing and
16   hearing schedule applicable to Eventbrite’s motion for preliminary injunction and application for writ
17   for attachment (see Dkt Nos. 21, 22); (3) a stipulation further modifying the briefing and hearing
18   schedule applicable to Eventbrite’s motion for preliminary injunction and application for writ for
19   attachment, and setting a briefing schedule for Defendants’ Motion (see Dkt. Nos. 31, 32); (4) the First

20   Stipulation and Order to modify the case calendar pending mediation, which has now been rescheduled

21   for June 9, 2020 as set forth above (see Dkt. Nos. 58, 59); and (5) three continuances of the initial Case

22   Management Conference (see Dkt. Nos. 46, 55, 60).

23           Pursuant to Civ. L.R. 6-2(a), the Parties advise that the above Stipulation, if entered, would
24   have only minor impact on the case calendar, by deferring the Case Management Conference and
25   resolution of the Taurus Defendants’ motion to dismiss for lack of personal jurisdiction, improper
26   venue, and forum non conveniens. No Case Management Conference has yet been held. No trial date
27   has been set.
28   //

     //
                                                        -5-
          STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY
 1                                                       Respectfully submitted,

 2                                                       SINGER CASHMAN LLP
 3
     Dated: March 27, 2020                               ___/s/ Adam Cashman____________
 4                                                       Adam Cashman
                                                         Doug Tilley
 5                                                       Counsel for Plaintiff Eventbrite, Inc.
 6
                                                         SQUIRE PATTON BOGGS (US) LLP
 7
     Dated: March 27, 2020                               ___/s/ Mark C. Dosker____________
 8                                                       Mark C. Dosker
                                                         Elliott Joh
 9                                                       Counsel for Defendants Fab Loranger, Taurus
                                                         Investments Group Inc., Taurus Site Services Inc.,
10
                                                         and Taurus Projects Group Inc.
11

12          PURSUANT TO STIPULATION, IT IS SO ORDERED.

13
            March 27, 2020
     Dated:____________________________                  ________________________________
14                                                       HON. RICHARD SEEBORG
                                                         UNITED STATES DISTRICT JUDGE
15

16          Pursuant to Civ. L.R. 5-1(i)(3), I attest that I have obtained from each signatory their
17   concurrence to file this document.
18
     Dated: March 27, 2020                               ________________________________
19                                                                  Doug Tilley

20

21

22

23

24

25

26

27

28
                                                   -6-
       STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY
